Citation Nr: 0803926	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of service connection for the cause of the 
veteran's death.

Entitlement to DIC for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (West 2002). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1951 to December 
1951.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The veteran died on December [redacted], 2004.  The immediate 
cause of death was sepsis, due to or as a consequence of 
renal failure, due to or as a consequence of esophageal 
cancer.  

2.  Sepsis, renal failure or esophageal cancer was not shown 
during service or until many years after service, and there 
is no competent medical opinion that relates these 
disabilities to active service.  

3.  The veteran was in receipt of compensation for lichen 
planus due to Etodolac prescribed by the VA at the time of 
his death.  

4.  There is no competent medical evidence that relates 
sepsis, renal failure or esophageal cancer to either lichen 
planus or Etodolac usage. 



CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service, nor was it the result of VA treatment.  
38 U.S.C.A. §§ 1110, 1151, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.312, 3.358 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the veteran was not service connected for any 
condition at the time of his death.  The first two elements 
of Hupp notice are therefore not relevant to this case.  The 
appellant was provided with VCAA notice by letter dated in 
March 2005.  This letter told the appellant what evidence was 
needed to substantiate the claim for service connection for 
the cause of the veteran's death, including how to establish 
entitlement based on conditions not yet service connected.  
The appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  Finally, she was notified to submit any relevant 
evidence in her possession.  

After the initial adjudication of her claim, the appellant 
was provided with additional notice in March 2006 that was 
more specific to her contentions pertaining to her belief 
that the veteran's death may be the result of VA treatment.  
This letter told the appellant was evidence was needed to 
substantiate the claim for compensation under the provisions 
of 38 U.S.C.A. § 1151.  

As a portion of the notice came after the initial 
adjudication of the claim, the timing of this notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claim was readjudicated by the RO in 
March 2006 and June 2006, after proper VCAA notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Finally, the Board notes that the appellant was provided with 
information pertaining to the degree of disability and 
effective dates in October 2006.  Although her claim has not 
been readjudicated since the receipt of this information, 
this does not result in any prejudice to her appeal.  A 
disability evaluation is not relevant to claims for service 
connection for the cause of death or under 38 U.S.C.A. 
§ 1151.  And as the claim is being denied, there will be no 
effective date assigned. 

The Board also finds that the duty to assist has been met.  
The appellant states that all of the veteran's relevant 
medical treatment was received from the VA, and these records 
have been obtained.  There is no indication of any other 
relevant evidence that has not been obtained.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In this case, as discussed below, there is no competent 
evidence that the veteran's death may have been related to 
service or to VA treatment.  An opinion it, therefore, not 
required.

Cause of Death

The appellant contends that the veteran's death was either 
the result of active service, or treatment received from the 
VA.  She notes that that veteran was in receipt of 
compensation for a skin disability he had developed as a 
reaction to the medication Etodolac prescribed by VA.  She 
believes that either the skin disability or the medication 
were the actual cause of the veteran's death. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a tumor during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
veteran cannot meet this burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

The veteran's death certificate shows that the veteran died 
at a VA facility on December [redacted], 2004.  The immediate cause of 
death was sepsis.  The sepsis was due to or as a consequence 
of renal failure, which was due to or as a consequence of 
esophageal cancer.  The approximate interval between onset 
and death of the renal failure and esophageal cancer was said 
to be months, with the interval for the sepsis described as 
days.  

The veteran was not service connected for any disability at 
the time of his death.  However, he was in receipt of 
compensation for lichen planus as if this disability were 
service connected under the provisions found in 38 U.S.C.A. 
§ 1151. 

The service medical records are completely negative for any 
evidence of sepsis, renal failure or esophageal cancer.  
These disabilities did not manifest until approximately 50 
years after the veteran's discharge from service, and there 
is no qualified medical opinion that relates these 
disabilities to service; and it is not contended that they 
are related to service.  

The appellant's contentions have primarily focused on the 
possibility of a relationship between either the medication 
prescribed to the veteran by VA or the lichen planus that 
developed as a result of VA treatment and the veteran's 
death.  However, these contentions are not supported by the 
evidence.  

VA treatment records and hospital records from the veteran's 
final hospitalization show that esophageal cancer was first 
discovered in early November 2004.  His medical history shows 
that his medications continued to include Etodolac.  The 
cancer took a rapid course in spite of aggressive treatment.  
A November 25, 2004 note states that the veteran had 
developed renal failure due to tumor lysis.  Sepsis was noted 
to have developed in less than 24 hours by a December 1, 2004 
note.  The veteran passed on December [redacted], 2004. 

The VA records pertaining to the discovery of the veteran's 
cancer and his final hospitalization are completely negative 
for any opinion or other suggestion that either the veteran's 
lichen planus or the Etodolac were in any way related to the 
disabilities that caused the veteran's death.  Treatment for 
lichen planus was not mentioned in these records.  The 
appellant has submitted information on the drug Etodolac that 
was apparently obtained from the internet.  This information 
shows that Etodolac is an anti-inflammatory.  Previous VA 
records show that it had been prescribed to treat the 
veteran's nonservice connected arthritis.  However, the 
information submitted by the appellant does not show that 
Etodolac causes esophageal cancer, renal failure, or sepsis.  
The November 2004 VA records clearly state that the veteran's 
renal failure was due to tumor lysis, and further suggests 
that the sepsis was the result of the renal failure.  

The Board understands the appellant's belief that either 
lichen planus or Etodolac caused or contributed the veteran's 
death.  However, the appellant is not a physician, and she is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no competent medical opinion that even 
suggests a relationship between the veteran's lichen planus 
or Etodolac use and the cause of his death.  Therefore, the 
weight of the evidence is against compensation for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted. 


ORDER

Entitlement to DIC on the basis of service connection for the 
cause of the veteran's death is denied

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


